Submitted May 9, 1940.
Appeal by the relator from an order of Judge KENNEDY, of the Court of Common Pleas of Allegheny County, refusing to discharge him from the Western State Penitentiary, on writ of habeas corpus.
The matters relied upon by the relator as ground for his discharge from confinement related to alleged errors of the court upon the trial, which resulted in his conviction, and to allegations that the testimony, on which *Page 216 
he was convicted on two indictments for robbery, was false and perjured, and to protestations of his innocence.
These are not matters which can be considered on habeas corpus proceedings: Com. ex rel. Lewis v. Ashe, 335 Pa. 575,7 A.2d 296; Com. ex rel. Aikens v. Ashe, 137 Pa. Super. 392,9 A.2d 201. The writ of habeas corpus is not a substitute for an appeal.
It was within the sound discretion of the trial court to decide whether the indictments should be tried together or separately.
The order is affirmed.